EXAMINER’S AMENDMENT/REMARKS
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.   	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Axel Nix on 4 FEB 2022.
The application has been amended as follows: 


Amendments to the Specification:
Amend ¶ [0043] of the substitute specification (clean copy) as follows:

[0043] Between the two bearing inner rings 94, 96 there is arranged in the axial direction an annular, elastic member 98. The elastic member 98 comprises two lined-up plate springs 100, 102. The form of lining up of the two plate springs 100, 102 is also referred to as series connection. The first plate spring 100 is supported on the bearing inner ring 94 and the second plate spring 102 is supported on the bearing inner ring 96.  The two plate springs 100, 102 are each disposed at a non-zero angle with respect to the radial direction 18 and are pretensioned to contact radial surfaces of the bearings 90, 92.

Amendments to the Claims:
Amend claims 24 and 27 as follows:
24. (Currently amended) The solid bowl screw centrifuge according to  claim 13, 
wherein the bearing outer rings of the first bearing and the second bearing 
are arranged within a hub of the screw and pressed into the 
axial pretension force is between 2,500 and 300,000 Newton.
*  *  *
The above changes were suggested by the examiner and accepted by the Applicant to place the application in immediate condition for allowance.  The changes were made such that the claims comply with 35 USC 112(b) and to improve the clarity/consistency of the claim language.  The revisions herein were not made in view of any prior art issues.
The following is an Examiner's Statement of Reasons for Allowance: 
The claims are deemed allowable over the prior art of record in view of the remarks made in the interview held 23 NOV 2021 and papers attached thereto.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        





5 February 2022